                       Case 14-37923-EPK          Doc 83      Filed 04/23/20      Page 1 of 3

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

                                                                                   CASE NO.: 14-37923-BKC-EPK
                                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

DREW KISLIN
XXX-XX-1798
JODI KISLIN
XXX-XX-7859



_____________________________/
DEBTORS

            TRUSTEE'S MOTION FOR TURNOVER OF OVERPAYMENT TO CREDITOR AND
         IMPOSITION OF SANCTIONS AND CERTIFICATE OF SERVICE OF COURT GENERATED
                                   NOTICE OF HEARING

   Robin R. Weiner, Chapter 13 Trustee in the above-referenced bankruptcy case ("Trustee"), and files her
Motion for Turnover of Overpayment to Creditor and Imposition of Sanctions and Certificate of Service of
Court Generated Notice of Hearing.
   The Trustee respectfully moves this Court for an Order for Turnover of Overpayment to DISCOVER
BANK (Court Claim #2) ("Creditor"), and Imposition of Sanctions and states as follows:

   1. The Debtors filed a voluntary petition on December 29, 2014.

   2. A payment in the amount of $120.06 was inadvertently disbursed to Creditor pursuant to the
      Confirmed Chapter 13 plan.

   3. The overpayment was revealed during a routine internal audit.

   4. Immediately upon knowledge of the overpayment, the Trustee requested, by letter, Creditor return
      the overpayment to the Trustee.

   5. To date, Creditor have failed to respond to and comply with the Trustee's request for return of the
      overpayment.

   6. Creditor are not entitled to the overpayment pursuant to the confirmed plan.

   7. Creditor would enjoy a windfall if not required to turnover the overpayment to the Trustee .

   8. Sanctions should be imposed against Creditor for Creditor's willful failure to comply with the
      Trustee's request, in violation of the mandatory turnover provision of 11 U.S.C. Section 542(a).
                       Case 14-37923-EPK          Doc 83     Filed 04/23/20      Page 2 of 3
                                                                                    TRUSTEE'S MOTION FOR TURNOVER
                                                                                          CASE NO.: 14-37923-BKC-EPK

    WHEREFORE the Trustee respectfully requests this Honorable Court enter an Order for Turnover of
the Overpayment by a date certain, for Imposition of Sanctions against Creditor, and for such other and
further relief as the Court deems just and proper.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion for
Turnover of Overpayment to Creditor and Imposition of Sanctions and Certificate of Service of Court
Generated Notice of Hearing was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the
parties listed on the attached service list this 23rd day of April, 2020.

                                                                         /s/ Robin R. Weiner
                                                                         _____________________________________
                                                                         ROBIN R. WEINER, ESQUIRE
                                                                         STANDING CHAPTER 13 TRUSTEE
                                                                         P.O. BOX 559007
                                                                         FORT LAUDERDALE, FL 33355-9007
                                                                         TELEPHONE: 954-382-2001
                                                                         FLORIDA BAR NO.: 861154


                                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
DREW KISLIN
JODI KISLIN
8683 SAWPINE RD
DELRAY BEACH, FL 33446

ATTORNEY FOR DEBTORS
ANGELO GASPARRI, ESQUIRE
1080 S FEDERAL HIGHWAY
BOYNTON BEACH, FL 33435

CREDITOR
DISCOVER BANK
POB 3025
NEW ALBANY, OH 43054-3025

ROGER HOCHSCHILD, PRESIDENT
502 E. MARKET STREET
DISCOVER BANK
GREENWOOD, DE 19950

CT CORPORATION SYSTEM
REGISTERED AGENT FOR DISCOVER BANK
                  Case 14-37923-EPK   Doc 83   Filed 04/23/20   Page 3 of 3
                                                                  TRUSTEE'S MOTION FOR TURNOVER
                                                                        CASE NO.: 14-37923-BKC-EPK

1200 S. PINE ISLAND ROAD
PLANTATION, FL 33324
